Exhibit 10.55

 

 

[ex10-55img001.jpg]

 

 

 

 

 

 

 

July 15, 2014

 

 

Jennifer Sethre

 

   Re: Severance and Separation Agreement

 

 

Dear Jennifer:

 

This letter agreement, dated as of this 15th day of July 2014 (the “Agreement
Date”) sets forth the terms and conditions of your separation from employment
with Lighting Science Group Corporation (the "Company").

 

1.      Termination of Employment. Your employment with the Company and each of
its subsidiaries, including any directorships or similar positions, will
terminate as of July 17, 2014 (the “Separation Date”). You do not claim nor
shall you claim any further right to employment by the Company or its
subsidiaries following the Separation Date, provided that payments herein are
completed.

 

2.      Severance Payments.      If you sign and do not revoke this letter
agreement, the Company shall pay your salary through July 17, 2015 (the
“Severance Period”) in the aggregate gross amount of $350,000, less social
security, federal income tax and other normal withholdings and deductions, in
accordance with the Company’s normal payroll schedule and practices.

 

3.      Cooperation. You agree to reasonably cooperate with the Company
throughout the Severance Period.

 

4.     Relocation of Household Goods. The Company will pay your moving expenses
and related insurance fees, up to a maximum aggregate total of $25,000, that you
actually incur within the next 18 months, for the moving of your household
goods, to include the packing and transportation of those household goods.  Any
costs over $25,000 will be your sole responsibility.

 

5.     Home Rental. The Company will also pay up to $3,900 per month for your
rental cost, actually incurred, for your current residence in Florida for you
and your immediate family for up to 24 months from the Separation Date.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Tuition reimbursement. The Company will also pay up to $11,000 for the
private school tuition costs that you actually incur, in Florida, for your
children for the 2014-15 school year.

 

7.     Accrued Vacation. The Company will pay to you, not later than July 31,
2014, the value of your accrued and unused vacation days, if any, as of the
Separation Date.

 

8.      Health Insurance. For a maximum period of up to 24 months following the
Separation Date, you will receive health insurance coverage, as follows:

 

 

(i)

While continued coverage is elected and available to you under the Company’s
medical, dental or vision plans pursuant to COBRA or any comparable law, you
will receive for each month during such coverage (but in no event for more than
24 months following the Separation Date), an amount calculated so that the net
amount after tax withholding is equal to the difference between the full COBRA
premium for such coverage and the premium paid by active Company employees, as
of the Separation Date, for the same coverage.

 

 

(ii)

If and when such COBRA (or similar) coverage is no longer available, the Company
shall reimburse you for your insurance premium payments, actually incurred, for
health insurance coverage for you and your eligible dependents, provided that
such coverage is substantially similar to (or less/weaker than) your coverage
under the Company’s employee health insurance plan while you were employed by
the Company. The payment and/or reimbursement of such costs is subject to your
submission to the Company of appropriate documentation of the costs incurred.

 

In any event, once 24 months following the Separation Date have elapsed, you
shall no longer receive, or be entitled to receive, any health insurance or
similar benefits from the Company.

 

9.     Stock Options. Effective as of July 16, 2014, and pursuant to the terms
of the Company’s employee stock option plan (a copy of which is annexed), you
shall be issued ten thousand (10,000) non-qualified employee stock options at an
exercise price of thirty-five cents ($0.35). Such options shall be
“non-qualified” and shall expire one year after they are issued. Once they have
expired, all unexercised options shall automatically be terminated and cancelled
in their entirety.

 

10.      Expenses. The Company will reimburse you for any reasonable
pre-approved business expenses incurred by you prior to the Separation Date in
accordance with Company policy and the submission by you to the Company of
appropriate documentation. You are not authorized to incur any business expenses
after the Separation Date.

 

11.     No Further Amounts Owed. By accepting the benefits provided for herein,
including but not limited to the severance payment provided for in Section 2
above, you acknowledge and agree that the Company does not owe you any other or
further amounts whatsoever, except as expressly set forth in this letter
agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

12.     Announcement. The parties agree that the Company may announce your
separation from employment in substantially the following manner: "Jennifer has
asked to announce her resignation as president of the Company. Effective
immediately, Jennifer will resume her role at Pegasus Capital Advisors as an
operating partner, a position she held prior to joining LSG. She will remain
available to LSG as an operating partner of PCA."

 

13.      Release of Claims. You, on behalf of yourself and your family, agents,
representatives, heirs, executors, trustees, administrators, successors and
assigns (the "Releasors"), hereby irrevocably and unconditionally release,
settle, cancel, acquit, discharge and acknowledge to be fully satisfied, and
covenant not to sue the Company and each of its subsidiaries, affiliates,
successors and assigns, and each of their respective predecessors, stockholders,
partners, members, directors, managers, officers, employees, agents or other
representatives, and employee benefit plans of the Company (including current
and former trustees and administrators of these plans) (collectively, the
"Releasees") from any and all claims, contractual or otherwise, demands, costs,
rights, causes of action, charges, debts, liens, promises, obligations,
complaints, losses, damages and all liability of whatever kind and nature,
whether known or unknown, and hereby waive any and all rights that he, she or it
may have from the beginning of time up to and including the time of signing this
letter agreement, or that otherwise may exist or may arise in respect of work
performed before your employment, your employment or separation from employment
with the Company, or is in any way connected with or related to any applicable
compensatory or benefit plan, program, policy or arrangement, including, but not
limited to, any claims arising under any federal, state, or local laws,
including Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, as amended, the Age Discrimination in Employment Act of
1967, as amended, the Equal Pay Act, the Americans with Disabilities Act of
1990, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Family and Medical Leave Act, as amended, the Workers Adjustment
and Retraining Notification Act, the Florida Civil Rights Act, the Florida
Whistle-Blower’s Act, Florida Statute Section 440.205 of the Worker’s
Compensation Act (“Coercion of Employees”), or any tort, contract, or alleged
violation of any other legal obligation and any and all other federal, state or
local laws, regulations, ordinances or public policies and any common law or
equity claims, or claims under any policy, agreement, understanding or promise,
written or oral, formal or informal, between the Company and any of its
affiliates and yourself, now or hereafter recognized, including claims for
wrongful discharge, slander and defamation, as well as all claims for attorney’s
fees and costs. Anything to the contrary notwithstanding in this letter
agreement, nothing herein shall release any Releasee from any claims and/or
damages based on (a) any right or claim that arises after the date you execute
this letter agreement pertaining to a matter that arises after such date, (b)
any right you may have to pension benefits, unemployment compensation benefits,
health care or similar benefits pursuant to applicable law, (c) any right you
may have to enforce this letter agreement or (d) any right you may have to be
indemnified by the Company to the extent such indemnification is permitted by
applicable law or the by-laws of the Company.

 

 
3

--------------------------------------------------------------------------------

 

 

You represent on behalf of yourself and the Releasors that nether you nor any of
the Releasors have filed or caused to be filed any lawsuit, complaint, or charge
against any of the Releasees in any court, any municipal, state or federal
agency, or any other tribunal. By signing this letter agreement and accepting
the benefits provided, you agree that, except for any claims expressly excluded
from this release, you will not hereafter pursue any claims for individual
relief or any monetary damages or monetary relief of any kind (whether brought
by you, an administrative agency, or any other person on your behalf or which
includes you in any class) against the Company or any other Releasee by means of
a lawsuit, complaint, charge or otherwise, in any state or federal court or
before any state or federal agency, including, by way of example and not
limitation, the Equal Employment Opportunity Commission, the Department of Labor
or any state Human Rights Agencies, for or on account of anything, whether known
or unknown, foreseen or unforeseen, which has occurred up to the effective date
of this letter agreement.

 

The Company waives and releases you from any claims it may have against you or
your family, agents, representatives, heirs, executors, attorneys, trustees,
administrators, or assigns

 

14.      Restrictive Covenants.

 

a. Confidentiality. You agree and acknowledge that, you will not (i) retain or
use for the benefit, purposes or account of you or any other person,
organization or entity; or (ii) disclose, divulge, reveal, communicate, share,
transfer or provide access to any person, organization or entity other than the
Company, any non-public, proprietary or confidential information -- including,
without limitation, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, employees, consultants, vendors, suppliers, compensation,
benefits, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals-- concerning the past,
current or plannedbusiness, activities and operations of the Company, its
subsidiaries or affiliates and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis ("Confidential Information")
without the prior written authorization of the Company. Confidential Information
shall not include any information that is (A) generally known to the industry or
the public other than as a result of your breach of this covenant or any breach
of other confidentiality obligations by third parties; (B) made legitimately
available to you by a third party without breach of any confidentiality
obligation; or (C) required by law to be disclosed; provided that you shall give
prompt written notice to the Company of such requirement, disclose no more
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment.

 

 
4

--------------------------------------------------------------------------------

 

 

b. Use of Confidential Information, Intellectual Property. You agree and
acknowledge that you shall (i) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (ii) immediately return to the Company all originals
and copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in your possession or control (including
any of the foregoing stored or located in your office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, its affiliates and
subsidiaries, except that you may retain only those portions of any personal
notes, notebooks and diaries that do not contain any Confidential Information;
and (iii) notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which you are or become
aware.

 

c. Non-Competition. SO long as the severance payments continue to be made each
month, You agree that You will not, directly or indirectly, own any interest in,
establish, manage, control, participate in (whether as an officer, director,
manager, employee, partner, equity holder, member, agent, representative or
otherwise), consult with, or render services for any "Competing Business" (as
defined below) anywhere in the "Restricted Area" (as defined below). "Competing
Business" means any person, business or entity engaged in the research,
development, manufacture, or sale of LED lighting devices, including but not
limited to, LED lighting components, LED retrofit lamps, LED luminaires, LED
fixtures and/or LED lighting systems, and any other business engaged in by the
Company as conducted as of the Separation Date. Nothing herein shall prohibit
You from investing in stocks, bonds, or other securities in any business if:
such stocks, bonds, or other securities are listed on any United States
securities exchange or are publicly traded in an over the counter market, and
such investment does not exceed, in the case of any capital stock of any one
issuer, two percent (2%) of the issued and outstanding capital stock, or in the
case of bonds or other securities, two percent (2%) of the aggregate principal
amount thereof issued and outstanding, or such investment is passive and no
control over the management or policies of such business is exercised. For
purposes hereof, "Restricted Area" refers to the United States, Canada, Central
America, South America, Western Europe and Eastern Europe. You acknowledge that
this Restricted-Area scope is reasonable and appropriate under the
circumstances.

 

d. Non-Disparagement. Each of the parties agree that it shall neither, directly
nor indirectly, engage in any conduct or make any statement disparaging or
criticizing the other party or, in the case of the Company, any of its
subsidiaries or affiliates, or any of its personnel nor, directly or indirectly,
engage in any other conduct or make any other statement that could be reasonably
expected to impair the goodwill or reputation of the other party, in each case
except to the extent required by law, and then only after consultation with the
Company to the extent possible, or to enforce the terms of this letter
agreement. Additionally, in response to any inquiry about your employment from a
prospective employer, the Company shall state that you “served the Company with
dedication and commitment and provided important clarity and stability in her
capacity as President and well-served the interests of the Company and its
shareholders.” Neither party may commence suit for a breach of this
nondisparagement unless a) the breach is material; and b) the commencing party
has direct evidence of the alleged breach.

 

 
5

--------------------------------------------------------------------------------

 

 

15.  Return of Property. Promptly following the execution of this Agreement, you
will return to the Company: (i) all hard copy documents in your custody or
control concerning the Company's business; (ii) all keys and access passes for
Company facilities in your custody or control; and (iii) any credit card issued
or provided to you by the Company and (iv) cell phone. You agree not to access
or allow any other individuals to access the Company’s computer and information
systems following your Separation Date. You agree to provide your portable
computer to LSG and allow it to erase all data on your portable and thereafter
you will retain custody and ownership of your portable computer 2014 IBM Lenovo
Tech Screen.

 

16.     Indemnification. Notwithstanding your separation from employment with
the Company, the Company shall indemnify you to the fullest extent permitted by
applicable law, and you will be entitled to the protection of any insurance
policies Company maintains for the benefit of directors and officers of Company,
at the same level that applies to the most senior active employees of the
Company, with respect to all costs, charges and expenses, including attorneys’
fees, whatsoever incurred or sustained by you in connection with any action,
suit or proceeding (other than any action, suit or proceeding brought by or in
the name of Company against you) to which you may be made a party by reason of
being or having been an officer or employee of Company or your serving or having
served any other enterprise as a director, officer or employee at the request of
Company. Such expenses shall be advanced to you as incurred, subject to your
obligation to repay such advances if it is determined that you were not entitled
to indemnification.

 

17.      Consideration. The consideration provided to you hereunder is not
required by law, Company policy or otherwise, and you know of no other
circumstances other than your agreeing to the terms of this letter agreement
that would require the Company to provide such consideration.

 

18.      Legal Advice, Reliance. You represent and acknowledge: (i) that you
have been advised that you may take up to twenty-one (21) days to review and
consider this letter agreement; (ii) that you have been advised to consult with
an attorney, and discuss all aspects of this letter agreement, before you sign
it; (iii) that you have carefully read and fully understand all the provisions
of this letter agreement, (iv) that you have voluntarily entered into this
letter agreement, without pressure, duress or coercion; and (v) that you have
not previously assigned or transferred or purported to assign or transfer, to
any person or entity, any of the claims described in Section 13 hereof, any
portion thereof, or any interest therein. You understand that if you request
additional time to review the terms of this letter agreement, a reasonable
extension of time will be granted to you.

 

 
6

--------------------------------------------------------------------------------

 

 

19.      Miscellaneous.

 

a. No Violation of Law. You agree and acknowledge that this letter agreement is
not and shall not be construed to be an admission by the Company of any
violation of any federal, state or local statue, ordinance or regulation or of
any duty owed by the Company to you.

 

b. Third Party Beneficiaries. All Releasees under this letter agreement who are
not signatories to this letter agreement shall be deemed to be third party
beneficiaries of this letter agreement to the same extent as if they were
signatories hereto. All Releasees who are deemed to be third party beneficiaries
of this letter agreement are obligated to honor this agreement to the same
extent as if they were signatories hereto.

 

c. Withholding. The Company may withhold from any payments made or to be made
under this letter agreement all federal, state, local or other applicable taxes
as may be required by law.

 

d. Entire Agreement. This letter agreement constitutes the sole and complete
understanding of you and the Company with respect to the subject matter hereof.
Except to the extent expressly provided in this letter agreement, upon execution
and delivery of this letter agreement, all prior agreements, plans, programs,
understandings and arrangements are hereby terminated, and you, and the Company
and its subsidiaries and affiliates, are fully, completely, irrevocably and
forever discharged from any and all obligations set forth therein, pursuant
thereto or arising therefrom, including, but not limited to, your Employment
Agreement with the Company dated March 1, 2014. You and the Company represent to
each other that in executing this letter agreement, you and the Company do not
rely and have not relied upon any representation or statement not set forth
herein made by any other person, with regard to the subject matter, basis or
effect of this letter agreement.

 

e. Amendment; Waiver; Successors. No amendment, modification or alteration of
the terms and provisions of this letter agreement shall be binding unless the
same shall be in writing and duly executed by you and the Company. No waiver of
any of the provisions of this letter agreement shall be deemed to or shall
constitute a waiver of any other provision hereof. No delay on the part of any
party hereto in exercising any right, power or privilege hereunder shall operate
as a waiver thereof. This letter agreement shall be binding upon the parties
hereto and their respective successors, transferees and assigns.

 

f. Electronic Signature. The parties agree to accept facsimile, scanned and
copied signatures of this letter agreement as original signatures for all
purposes and further agree to accept copied, scanned, electronic, and printed
versions of this letter agreement which are fully signed as if it were an
original.

 

 
7

--------------------------------------------------------------------------------

 

 

g. Governing Law; Severability. This letter agreement will be governed by the
laws of the State of Florida, without regard to its conflict of laws rules. In
the event that any one or more of the provisions of this letter agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. The parties hereto agree that the covenants set forth in this
letter agreement are reasonable covenants under the circumstances, and further
agree that if, in the opinion of any court of competent jurisdiction such
covenants are not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of these
covenants as to the court shall appear not reasonable and to enforce the
remainder of these covenants as so amended.

 

20.     Revocation Period. To accept the terms of this letter agreement, please
date and sign this letter and return it to me. Once you do so, you will still
have seven (7) additional days from the date you sign to revoke your acceptance
(“revocation period”). If you decide to revoke this letter agreement after
signing and returning it, you must give me a written and signed statement of
revocation or send it to me by fax, electronic mail, or registered mail. To be
effective, the written revocation must be received by me no later than 5:00 pm
Florida time on the seventh (7th) day after you have executed and returned this
letter agreement. You understand that if you revoke this letter agreement, you
will not be entitled to any payments or benefits hereunder. If you do not revoke
during the seven-day revocation period, this letter agreement will take effect
on the eighth (8th) day after the date you the sign it.

 

*     *     *     *

If this letter agreement is acceptable, please return a signed and dated copy of
this letter agreement to me.

 

 

Very truly yours,

 

 

LIGHTING SCIENCE GROUP CORPORATION

 

/s/ Richard Davis                                                       

By: Richard Davis, Chief Executive Officer

 

This letter agreement is Acknowledged

and Agreed to in its Entirety on this 15th

day of July, 2014

 

                 Jennifer Sethre                               

                       Jennifer Sethre

 

 